Citation Nr: 0013528	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-14 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

Entitlement to the restoration of a 50 percent evaluation for 
visual field loss due to bilateral sickle cell retinopathy, 
currently evaluated as 30 percent disabling.

Whether an effective date prior to September 5, 1995 is 
warranted for an increased evaluation of 50 percent for 
visual field loss due to bilateral sickle cell retinopathy 
the restoration of which is sought.

Whether an effective date prior to July 17, 1995 is warranted 
for an increased disability evaluation for sickle cell 
disease.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel

INTRODUCTION

The veteran had active service from September 1986 to May 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The rating decision reduced the 
evaluation of the veteran's visual field loss due to 
bilateral sickle cell retinopathy from 50 percent to 30 
percent effective September 1, 1998.  


REMAND

By rating action dated in October 1996, the RO had increased 
the evaluation of the veteran's visual field loss due to 
bilateral sickle cell retinopathy from 30 to 50 percent and 
assigned an effective date of September 5, 1995.  In the same 
rating decision, the RO had increased the evaluation of the 
veteran's sickle cell disease from 10 to 30 percent effective 
from July 17, 1995.  Subsequently in that month, the veteran 
filed a notice of disagreement in which he contested only the 
effective dates of those increased evaluations.  He contended 
that the effective date of each should be March 15, 1993.

Unfortunately, a statement of the case with respect to the 
effective date issues raised by the veteran in his notice of 
disagreement has yet to be issued.  Hence, under the doctrine 
announced in Manlicon v. West, 12 Vet. App. 238 (1999), these 
issues must be remanded so that a statement of the case may 
be issued.  The veteran is hereby advised that the Board will 
exercise appellate jurisdiction over these issues if after 
receiving a statement of the case, he files a timely 
substantive appeal that complies with the provisions of 
38 U.S.C.A. § 7105 (West 1991).

The issue of the veteran's entitlement to restoration of a 50 
percent evaluation for visual field loss due to bilateral 
sickle cell retinopathy is inextricably intertwined with the 
issue of the effective date of that evaluation.  Under 
38 C.F.R. § 3.344 (1999), which was in effect when the May 
1998 rating decision reduced the evaluation for visual field 
loss due to bilateral sickle cell retinopathy, ratings which 
have continued for 5 years or more at the same level may not 
be reduced unless certain evidentiary principles outlined 
therein are observed.  These principles are designed to 
assure that no such rating will be reduced unless the 
evidence clearly warrants the conclusion that sustained 
improvement has been demonstrated and it is reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  Id.  The RO did not observe 
this standard or cite the regulation in its May 1998 rating 
action.  Whether the 50 percent evaluation had been in effect 
for at least 5 years at the time of the May 1998 rating 
action, requiring adherence to this regulation, depends on 
resolving what effective date should have been assigned by 
the October 1996 rating decision establishing the evaluation.  
Therefore, the issue of the veteran's entitlement to the 
restoration of the 50 percent evaluation must be remanded as 
well because this question is inextricably intertwined with 
the outcome of the earlier effective date claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should decide the issue 
whether an effective date prior to 
September 5, 1995 is warranted for the 
increased evaluation of 50 percent for 
visual field loss due to bilateral sickle 
cell retinopathy that was established by 
the October 1996 rating decision.  It 
should then adjudicate the issue of the 
veteran's entitlement to the restoration 
of the 50 percent evaluation for visual 
field loss due to bilateral sickle cell 
retinopathy, applying 38 C.F.R. § 3.344 
if an effective date prior to September 
1, 1993, is established.

2.  The RO also should decide the issue 
whether an effective date prior to July 
17, 1995, is warranted for an increased 
disability evaluation for sickle cell 
disease established by the October 1996 
rating decision.

3.  Thereafter, a statement of the case 
then should be provided to the veteran 
and his representative on the effective 
date issues.  The veteran should be 
advised in the statement of the case that 
he must submit a timely substantive 
appeal on the effective date claims in 
order to perfect his right to appellate 
review by the Board on the effective date 
questions.  In addition, a supplemental 
statement of the case on the issue of the 
veteran's entitlement to the restoration 
of the 50 percent evaluation for visual 
field loss due to bilateral sickle cell 
retinopathy in light of the application 
of 38 C.F.R. § 3.344 is in order.  The 
veteran and his representative should 
then be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


